DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 26-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 2017/0285546 (Saito).
Regarding claim 24, Saito teaches an image forming apparatus having an image forming portion capable of forming an image on a recording material using developer images of a plurality of colors including a first color and a second color (FIG. 2), the image forming apparatus comprising: 
a data generator which generates first image data for forming a developer image of the first color and second image data for forming a developer image of the second color (¶0039, ¶0080-¶0082); and 
a unit which superimposes and forms developer images of a plurality of colors based on the first image data and the second image data generated by the data generator, wherein
the image forming portion includes: 
a first image bearing member (201K) corresponding to the first color; 
a second image bearing member (201C, M, Y) corresponding to the second color; 
a first light-emitting unit (203) which irradiates a surface of the first image bearing member with light and which forms an electrostatic latent image based on the first image data (¶0046); 
a second light-emitting unit (203) which irradiates a surface of the second image bearing member with light and which forms an electrostatic latent image based on the second image data (¶0046); 
a first developing member (204 K) which supplies a developer to the electrostatic latent image formed on the first image bearing member (201K); and 
a second developing member (204C, 204Y, 204M) which supplies a developer to the electrostatic latent image formed on the second image bearing member (201C, Y, M), 
wherein the image forming portion operates in a normal mode and a wide color gamut mode (¶0039-¶0041), with a developer supply capability from the second developing member to the second image bearing member in the wide color gamut mode being greater than that in the normal mode (¶0039-¶0041), 
wherein when operating in the wide color gamut mode, the data generator generates: 
(i) image data of the second color corresponding to an image portion indicated by the first image data (in 602 and 603, FIG. 6), and 
(ii) image data, in which a ratio of a proportion of the second color to the proportion of the first color is greater than the ratio in the normal mode, corresponding to an image portion indicated by the first image data (FIG. 9).  
Regarding claim 26, Saito teaches the image forming apparatus according to claim 24, wherein a charge amount (Q/S) per unit area in an image portion indicated by the first image data of a developer image formed on a recording material is greater in (i) a case in which the image portion is formed by adding image data of the second color corresponding to the image portion indicated by the first image data to the second image data or generating image data of the plurality of colors constituting the second color corresponding to the image portion in the wide color gamut mode than in (¶0051-¶0055) (ii) a case in which the image portion is formed solely based on the first image data in the normal mode in which the image forming portion is operated without increasing the developer supply capability (¶0051-¶0055).  
Regarding claim 27, Saito teaches the image forming apparatus according to claim 24, wherein an average particle size of the developer of the first color is smaller than an average particle size of the developer of the second color (¶0076-¶0077).  
Regarding claim 28, Saito teaches the image forming apparatus according to claim 24, further comprising: 
an intermediate transfer member (205) to which a plurality of developer images respectively formed on a plurality of image bearing members including the first image bearing member and the second image bearing member are transferred in a superimposed manner, the transferred developer images constituted by a plurality of colors being transferred to the recording material; 
a first driving source (51) which supplies a driving force for driving the second image bearing member; 
a second driving source (52) which supplies a driving force for driving the second developer bearing member; and 
a third driving source (53) which supplies a driving force for driving the intermediate transfer member.  
Regarding claim 29, Saito teaches the image forming apparatus according to claim 28, further comprising: 
an applying unit (212) which applies a primary transfer bias to a plurality of primary transfer portions in which developer images are respectively transferred from the plurality of image bearing members to the intermediate transfer member, 
wherein the applying unit applies the primary transfer bias such that a ratio of a magnitude of a current flowing through the primary transfer portions with respect to a process speed that is a speed of image formation is greater in the wide color gamut mode than in the normal mode (¶0045-¶0048, ¶0079).  
Regarding claim 30, Saito teaches the image forming apparatus according to claim 29, wherein when It denotes an amount of current flowing through the primary transfer portions, Q/S denotes a charge amount of a developer per unit area in a developer image to be transferred to the intermediate transfer member, PS denotes the process speed, and W denotes a width of the developer image to be transferred to the intermediate transfer member, 
                
                    I
                    t
                    =
                    
                        
                            Q
                        
                        
                            S
                        
                    
                     
                    ×
                     
                    P
                    S
                     
                    ×
                     
                    W
                
            
is satisfied. Saito inherently satisfies this equation when operated using LUT2, see ¶0093-¶0095. 
Regarding claim 31, Saito teaches the image forming apparatus according to claim 24, wherein a development contrast representing a magnitude of an absolute value of a difference between a developing bias applied to a developer bearing member which bears a developer to be supplied to the second image bearing member in the second developing member and a light-part potential in an electrostatic latent image formed on the second image bearing member by the second light- emitting unit in the wide color gamut mode is greater than the development contrast in the normal mode (¶0090-¶0096).  
Regarding claim 32, Saito teaches the image forming apparatus according to claim 24, wherein a magnitude of an absolute value of a difference between a dark-part potential and a light-part potential in an electrostatic latent image formed on the second image bearing member by the second light- emitting unit in the wide color gamut mode is greater than a magnitude of an absolute value of a difference between the dark-part potential and the light-part potential in the normal mode (i.e., λ gradation, ¶0090-¶0096).  
Regarding claim 33, Saito teaches the image forming apparatus according to claim 24, wherein the first color is either black.  
Regarding claim 34, Saito teaches the image forming apparatus according to claim 24, wherein a peripheral velocity of the first image bearing member and a peripheral velocity of the second image bearing member in the wide color gamut mode are lower than the peripheral velocity of the first image bearing member and the peripheral velocity of the second image bearing member in the normal mode, wherein a peripheral velocity of the first developing member and a peripheral velocity of the second developing member in the wide color gamut mode are lower than the peripheral velocity of the first developing member and the peripheral velocity of the second developing member in the normal mode, and wherein, in the wide color gamut mode, the peripheral velocity of the first developing member is lower than the peripheral velocity of the second developing member (¶0078-¶0082).  
Regarding claim 35, Saito teaches the image forming apparatus according to claim 24, wherein a peripheral velocity ratio between the second image bearing member and the second developing member, which are respectively rotationally driven in the wide color gamut mode, is greater than the peripheral velocity ratio in the normal mode (¶0078-¶0082).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2017/0285546 (Saito) and Caruthers, Jr. et al. US 5,897,239 (Carathuers).
Regarding claim 25, Saito teaches the image forming apparatus according to claim 24, wherein the data generator generates the image data of the second color or the image data of the plurality of colors such that a color difference between.  Saito differs from the instant claimed invention by not explicitly disclosing: operating without increasing and then increasing the supply of developer depending on the case. However, this method is suggested. Carathuers
(i) a case in which an image portion indicated by the first image data is formed solely based on the first image data in the normal mode in which the image forming portion is operated without increasing the developer supply capability (C16 L42-67) and 
(ii) a case in which the image portion indicated by the first image data is formed by adding image data of the second color corresponding to the image portion indicated by the first image data to the second image data or generating image data of the plurality of colors constituting the second color corresponding to the image portion in the wide color gamut mode is equal to or less than a prescribed amount (C16 L42-67).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method taught by Caruthers with the device taught by Saito since Caruthers teaches that this allows for customer selectable color printing environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852